Citation Nr: 1523790	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar strain with degenerative joint disease, evaluated as 20 percent disabling prior to June 10, 2011, and as 40 percent disabling on and after that date. 

2.  Entitlement to an increased rating for service-connected sarcoidosis, evaluated as noncompensable prior to June 10, 2011, and as 60 percent disabling on and after that date.

3.  Entitlement to a total rating based on individual unemployability (TDIU).

4.  Entitlement to an increased rating for service-connected major depressive disorder, evaluated as 30 percent disabling. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2014 rating decisions. 

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO, on the back and sarcoidosis issues.  A transcript of that hearing has been added to the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Board remanded the issues pertaining to the Veteran's lumbar spine disability and his sarcoidosis in March 2011 for further development. 

In a September 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected sarcoidosis to 60 percent, effective June 10, 2011, and increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 40 percent, effective June 10, 2011.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran has submitted a claim for entitlement to TDIU and indicated in an October 2014 Report of General Information that he believes his service-connected sarcoidosis, lumbar spine disability, and depression affect his employability.  Therefore, as the Veteran indicated that he is unemployed or unemployable as a result of his service-connected disabilities, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).
The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 .

The issues of entitlement to TDIU, entitlement to an increased rating for service-connected major depressive disorder, entitlement to service connection for sleep apnea, and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of time on appeal prior to June 10, 2011, the Veteran's service-connected lumbar strain with degenerative joint disease was manifested by limitation of motion with forward flexion greater than 30 degrees and complaints of pain.

2.  For the period of time on appeal from June 10, 2011, to the present, the Veteran's service-connected lumbar strain with degenerative joint disease is manifested by forward flexion of the lumbar spine to 30 degrees or less and complaints of pain.

3.  For the period of time on appeal prior to June 10, 2011, the Veteran's service-connected sarcoidosis was manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  

4.  For the period of time on appeal from June 10, 2011, to the present, the Veteran's service-connected sarcoidosis is manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  



CONCLUSIONS OF LAW

1.  For the period of time on appeal prior to June 10, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar strain with degenerative joint disease were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  For the period of time on appeal from June 10, 2011, to the present, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar strain with degenerative joint disease have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  For the period of time on appeal prior to June 10, 2011, the criteria for a disability rating of 30 percent, but no more, for service-connected sarcoidosis were  met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Codes 6600, 6846 (2014).

4.  For the period of time on appeal from June 10, 2011, to the present, the criteria for a disability rating in excess of 60 percent for service-connected sarcoidosis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6600, 6846 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided a VA examination which addressed his lumbar spine disability and his sarcoidosis claims in September 2014.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an increased rating for service-connected lumbar strain with degenerative joint disease. 

In a January 2008 rating decision, the RO continued a 20 percent evaluation under Diagnostic Code (DC) 5237 for the Veteran's service-connected lumbar spine disability.  In a September 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 40 percent, effective June 10, 2011.  The Veteran is seeking higher ratings.

DC 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      	A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant VA and private treatment records, which document complaints of back pain and radiculopathy, as well as the Veteran's statements and hearing testimony, and his Social Security Administration (SSA) records.  The Veteran also underwent VA spine examinations, which are of record, in September 2006, December 2008, June 2011, and September 2014. 

For the period of time on appeal prior to June 10, 2011, there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has demonstrated favorable or unfavorable ankylosis of the lumbar spine or of the entire spine, or forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of time on appeal prior to June 10, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

The Board acknowledges that the Veteran testified at the July 2010 hearing that the range of motion findings reflected within the December 2008 VA orthopedic examination report were not a true indicator of his functional impairment, as he was not able to obtain such range of motion on a consistent basis.  However, the Board finds no indication in the medical evidence from this time period that those findings were inaccurate, or that the Veteran demonstrated range of motion findings at that time limited enough to warrant a higher evaluation.

For the period of time on appeal from June 10, 2011, to the present, there is no medical or lay evidence reflecting that the Veteran's service-connected lumbar spine disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of time on appeal from June 10, 2011, to the present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the September 2006, December 2008, June 2011, and September 2014 examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.  Thus, evaluations in excess of the currently assigned evaluations for each period of time on appeal are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

In this regard, the Board notes that the Veteran testified at the July 2010 hearing that he experiences shooting pain down his legs.  In a June 2013 medical evaluation record from Amerimed Diagnostic Services, Inc., the Veteran was noted as having herniated lumbar discs at L2-3 and L5-S1 with bilateral radiculopathy. 

However, the Board also notes that the September 2014 VA examiner noted no radicular symptoms or any history of radiculopathy, and the December 2008 VA examiner also noted no radiating pain.  Moreover, the September 2006 and June 2011 VA examiners gave no indication of radiculopathy. 

Therefore, while the Board notes that the Veteran has complained of radiating pain and even been noted as having radiculopathy, the Board ultimately finds no competent objective, clinical evidence reflecting that the Veteran has radiculopathy so as to warrant a separate compensable rating under Diagnostic Code 8520.  While the Veteran is competent to report symptoms such as pain radiating into his lower extremities and was even noted in 2013 as having bilateral radiculopathy, he has also been noted in various VA examination reports as not having radiculopathy or radiating pain, to include as recently the September 2014 VA examination report.  Therefore, while the Board has considered the evidence of record suggesting bilateral radiculopathy, the Board ultimately finds that the claims file contains no consistent objective evidence demonstrating radiculopathy of either leg that is at least mild in nature.  Thus, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

Additionally, the Board notes that the Veteran has separately filed a claim for service connection for erectile dysfunction as related to his service-connected lumbar spine disability.  Typically, the Board would adjudicate an issue pertaining to erectile dysfunction under Note (1) as a neurological abnormality.  However, as will be discussed in the remand portion of this determination below, the Veteran has separately appealed this issue as a claim for service connection and has indicated that he wished to be afforded a hearing before a member of the Board.  In light of the Veteran's request, the Board will defer any decision regarding the Veteran's erectile dysfunction claim until he has had the benefit of his requested hearing specifically on this matter.

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, the Board no evidence of record reflecting that the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes requiring bed rest prescribed by and treatment by a physician.  Although the Veteran may voluntarily restrict himself to bedrest during flare-ups, that does not meet VA's definition of an incapacitating episode.  Therefore, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected lumbar spine disability for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

2.  Entitlement to an increased rating for service-connected sarcoidosis.

In a January 2008 rating decision, the RO continued a 0 percent evaluation under DC 6846 for the Veteran's service-connected sarcoidosis.  In a September 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected sarcoidosis to 60 percent, effective June 10, 2011.  The Veteran is seeking higher evaluations.  

Under DC 6846, sarcoidosis is rated under either the rating criteria of DC 6846, or the active disease or residuals are rated as chronic bronchitis (DC 6600) or as extra-pulmonary involvement under the specific body system involved. 

Under DC 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable disability rating.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 

Under DC 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.  Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2014). 

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2014).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5) (2014).

The Board has reviewed all relevant VA and private treatment records, as well as the Veteran's statements and hearing testimony, and his SSA records.  The Veteran also underwent VA respiratory examinations, which are of record, in September 2006, December 2008, June 2011, and September 2014. 

At the outset, the Board notes that on a VA pulmonary examination in December 2008, the Veteran was noted to have a "severe obstructive ventilatory impairment"; however, he was also noted to have chronic obstructive pulmonary disease (COPD), characterized as severe.  This COPD is not service connected.  In establishing service-connected evaluations, VA may not consider manifestations resulting from a nonservice-connected disease or injury.  See 38 C.F.R. § 4.14.  The Board is, however, also precluded from differentiating between symptomatology attributed to a nonservice-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, unlike Mittleider, there are medical opinions as to the symptoms attributable to the service-connected sarcoidosis versus nonservice-connected pulmonary disease, most significantly COPD. 

The VA examiner stated in December 2008 that the "majority of [the Veteran's] symptoms are from his chronic obstructive pulmonary disease", and that at most, the Veteran has mild dyspnea secondary to his sarcoidosis.  The diagnoses indicate that the Veteran's COPD results in obstructive impairment and the sarcoidosis results in restrictive impairment.  This is consistent with VA's Rating Schedule, which lists COPD under general diseases of the trachea and bronchi and sarcoidosis under restrictive lung diseases.  Although VA's Rating Schedule does not list the results of PFTs as the primary method for evaluating sarcoidosis, see DC 6846, it does allow an alternate method for evaluating sarcoidosis based on PFT results. 
In light of the December 2008 VA examiner's opinion that the majority of the respiratory impairment shown on the PFTs is due to the nonservice-connected COPD, this issue was remanded in March 2011 in order to obtain a more specific determination as to the Veteran's current level of impairment resulting from his sarcoidosis, given that the Rating Schedule contemplates an evaluation could be based on the PFTs.

Upon remand, the Veteran underwent new VA examinations in June 2011 and September 2014.  At the June 2011 VA examination, the Veteran was noted as using a constant, high dose of steroids.  He was noted as having a history of dizziness, syncope, fatigue, and dyspnea on mild exertion.  He was also noted as having a history of a productive cough, wheezing, non-anginal chest pain, night sweats, and sleep apnea.  There was no evidence of congestive heart failure or pulmonary hypertension.  The examiner concluded that the Veteran's sarcoidosis did not appear to be active.  The Veteran had been on steroids off and on with varied dosages.  Steroids are used with COPD.  

The Veteran had PFT testing done on May 11, 2011.  He was noted as having a severe obstructive ventilatory impairment with a history of smoking for 20 years.  The examiner stated that he believed that the Veteran's impairment is secondary to COPD, not sarcoidosis.  The indication and treatment of sarcoidosis would be deteriorating lung functions noted of PFTs, a fall in lung capacity and forced vital capacity, and progressive x-ray changes consisting with fibrosis, possible cavitary lesions.  The Veteran did not have apparent congestive heart failure or cardiac involvement.  A history of some wheezes could be attributed to COPD, night sweats, and sleep apnea.  

With regard to the Veteran's PFT testing referenced in the June 2011 VA examination report, these May 11, 2011, results were discussed further in a March 2012 VA treatment record in the Veteran's Virtual VA paperless claims file.  Specifically, the FVC was noted at 50 percent.  It was also noted in this treatment record that the Veteran's current symptoms did not appear to be a reactivation of sarcoid but were more likely the result of abrupt steroid withdrawal.  In a March 2012 addendum, another physician noted that he concurred that the problem is asthma (bronchospastic airway disease) and not his sarcoid.  He had no apparent adenopathy, no rash, and little to suggest a sarcoid flare. 

At the September 2014 VA respiratory examination, it was noted that the Veteran required 4 or more intermittent courses or bursts of systemic (oral or parenteral) corticosteroids in the previous 12 months.  The Veteran used inhalational bronchodilator therapy and inhalational anti-inflammatory medication on a daily basis.  The examiner noted that the inhalers were mainly used for COPD.  The Veteran's sarcoidosis resulted in persistent symptoms of shortness of breath (due to a combination of COPD and sarcoid) and stable lung infiltrates.  X-ray findings noted stage 3 bilateral pulmonary infiltrates.  The examiner noted that the Veteran did not have ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  The examiner also noted that the Veteran was not service connected for his severe COPD and was on and off prednisone for this condition.   

It was further noted that the Veteran's nonservice-connected COPD is predominantly responsible for the FEV-1 limitation in pulmonary function and the Veteran's sarcoid is predominantly responsible for the FVC limitation in pulmonary function.  Pre-bronchodilator results revealed a FVC of 49 percent predicted and a post-bronchodilator of 57 percent predicted.  The examiner noted that the test result that most accurately reflected the Veteran's level disability based on the condition being evaluated for this report was the FVC percent predicted.  

For the period of time on appeal from June 10, 2011, to the present, while the June 2011 VA examination report noted a history of night sweats, there is no medical or lay evidence reflecting that the Veteran's service-connected sarcoidosis manifests with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever and weight loss despite treatment.  As such, an evaluation in excess of 60 percent is not warranted under DC 6846 for the period of time on appeal from June 10, 2011, to the present.  38 C.F.R. § 4.97, DC 6846 (2014).

With regard to assigning an increased rating under DC 6846 for the period of time on appeal prior to June 10, 2011, the Board notes that the Veteran underwent pertinent VA examinations in September 2006 and December 2008 and received various VA medical treatment.  

The September 2006 VA examination report reflected that the Veteran was not on any steroids, either inhaled or oral.  In a May 2007 VA treatment record, it was noted that the Veteran was discharged on a prednisone taper.  In a November 2007 private medical record from Baroness Erlanger Emergency Department, it was noted that the Veteran had just finished his oral prednisone 2 days prior and had become worse since he stopped.  In the December 12, 2008 VA examination report, it was noted that, while the Veteran was not using oral steroids, he indicated that he had been on intermittent prednisone tapers in the past; although, it was unclear how often in the past year or for how long.  It was noted that he used inhaled bronchodilator daily and inhaled anti-inflammatory daily.  In a January 2009 statement, the Veteran reported that he had been on prednisone until December 2008.  In a June 2010 VA psychiatry consultation, it was noted that the Veteran had been on prednisone for 1 year for his sarcoidosis.  At the July 2010 hearing, the Veteran asserted that he was on a constant low dose of prednisone for his sarcoidosis.  In a December 2010 VA treatment records, the Veteran was given albuterol treatments with Atrovent and was diagnosed with COPD exacerbation.  A February 7, 2011, VA treatment record notes that the Veteran was on chronic steroids for his sarcoidosis, particularly he had been on an average of 25 mg of prednisone for 20 years.  A March 2011 VA treatment records noted that the Veteran was on daily prednisone and on methotrexate weekly.  In a separate March 2011 VA treatment record, the Veteran was assessed as having acute exacerbation of COPD by bronchitis.  In the June 2011 VA examination report, the examiner noted that the Veteran had been taking steroids off and on with varied dosages but that these steroids were used with COPD.  In a June 15, 2011, VA psychiatry treatment record, it was noted that the Veteran had been on prednisone for 1 year for his sarcoidosis.  In the September 2014 VA examination report, it was noted that the Veteran was not service connected for his severe COPD and was on and off prednisone for this condition.   

In light of the fact that some of the medical evidence of record suggests that the Veteran has been using steroids at least intermittently throughout the period of time on appeal, the Board will resolve all reasonable doubt in favor of the Veteran and increase the evaluation assigned to the Veteran's service-connected sarcoidosis to 30 percent under DC 6846 for the entire period of time on appeal prior to June 10, 2011.   

The Board acknowledges that the Veteran testified at the July 2010 hearing that he had been on a low dose of prednisone constantly and that various treatment records suggest more chronic use of prednisone.  However, these assertions were negated at all 4 VA examinations, which either indicated that he was not prescribed steroids (September 2006 and December 2008 VA examination reports) or that the use of steroids had been for his nonservice-connected COPD (June 2011 and September 2014 VA examination reports).  Therefore, the Board finds that the preponderance of the evidence does not support the assertion that the Veteran's sarcoidosis required systemic high dose (therapeutic) corticosteroids for control consistently throughout this time period, warranting an evaluation in excess of 30 percent under DC 6846.

Additionally, the Board notes that the evidence of record does not reflect that the Veteran's sarcoidosis has manifested with cor pulmonale or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever and weight loss despite treatment.  While the December 2008 VA examination report noted a history of occasional fevers, there is no other medical evidence of record to suggest that the Veteran has consistently met the criteria for an evaluation in excess of 30 percent for any period of time on appeal prior to June 10, 2011.  As such, an evaluation in excess of 30 percent is not warranted for any period of time on appeal prior to June 10, 2011, under DC 6846. 

Additionally, as discussed above, the Board notes that the Veteran's sarcoidosis could be rated under DC 6846 OR under DC 6600 and extra-pulmonary involvement under specific body system involved.  With regard to assigning an increased rating under DC 6600 for any period of time on appeal, the Board notes that the December 2008 VA examiner determined that the majority of the Veteran's symptoms are from his COPD, especially in view of significant gas trapping on PFTs.  The examiner went on to note that, at most, mild dyspnea is secondary to sarcoidosis.  The June 2011 VA examiner noted that the Veteran's sarcoid did not appear active and that the Veteran's impairment was secondary to his COPD.  The examiner went on to note that the indication and treatment of sarcoid would be deteriorating lung functions noted on PFTs, a fall in lung capacity and forced vital capacity, and progressive x-ray changes consistent with fibrosis and possible cavitary lesions.  The September 2014 VA examiner clarified further that the Veteran's nonservice-connected COPD is predominantly responsible for the FEV-1 limitation in pulmonary function and the Veteran's sarcoid is predominantly responsible for the FVC limitation in pulmonary function.  

Upon consideration of the aforementioned evidence, the Board notes that DC 6600 does not provide for compensable evaluations based on FVC limitation alone, which has been determined to be the limitation related predominately to the Veteran's sarcoidosis.  Moreover, the evidence of record does not reveal that the Veteran's sarcoidosis resulted in any of the other criteria listed under DC 6600 warranting higher evaluations, such as maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or requiring outpatient oxygen therapy.  Moreover, the Board notes that there is no evidence of record reflecting that the Veteran's sarcoidosis resulted in any extra-pulmonary involvement for any period of time on appeal.  As such, an increased rating is not available for any period of time on appeal under DC 6600.  

The Board has considered alternative diagnostic criteria under which the Veteran may obtain an increased rating but ultimately finds that his disability is most appropriately rated under the current diagnostic criteria discussed above.  See 38 C.F.R. § 4.97, DC 6502-6847 (2014). 

In summary, the Board concludes that with resolving doubt in the Veteran's favor, the evidence supports an increased evaluation of 30 percent for the Veteran's service-connected sarcoidosis for the period of time on appeal prior to June 10, 2011.  However, the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent prior to June 10, 2011, and in excess of 60 percent, effective June 10, 2011, for the Veteran's service-connected sarcoidosis.  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

3.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected lumbar spine disability is manifested by complaints of pain and by limitation of motion.  His service-connected sarcoidosis is manifested by complaints of dyspnea.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.



ORDER

Entitlement to an evaluation in excess of 20 percent for the period of time on appeal prior to June 10, 2011, for service-connected lumbar strain with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 40 percent for the period of time on appeal from June 10, 2011, to the present for service-connected lumbar strain with degenerative joint disease is denied.

Entitlement to an evaluation of 30 percent, but no more, for the period of time on appeal prior to June 10, 2011, for service-connected sarcoidosis is granted.

Entitlement to an evaluation in excess of 60 percent for the period of time on appeal from June 10, 2011, to the present for service-connected sarcoidosis is denied.


REMAND

TDIU

In a November 2014 rating decision, the RO denied entitlement to TDIU.  In January 2015, the Veteran submitted a notice disagreement (NOD).  As noted above, the issue of entitlement to TDIU has already been considered as being on appeal under Rice.  Therefore, it is not necessary that a statement of the case be issued.

However, October 2014 email correspondence from a VA vocational rehabilitation counselor suggested that the Veteran was still employable and was working in the school system as a teacher's aide.  As such, the Board finds that the Veteran's vocational rehabilitation folder should be obtained, as it appears this folder could contain information pertinent to the Veteran's TDIU claim. 


Major Depressive Disorder

In the November 2014 rating decision, the RO also granted service connection for a major depressive disorder, assigning a 30 percent evaluation, effective December 9, 2013.  The Veteran's notice disagreement (NOD) included the evaluation assigned to his major depressive disorder.  However, he has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Sleep Apnea and Erectile Dysfunction

The Veteran was denied service connection for sleep apnea and erectile dysfunction by the RO in May 2012.  Subsequently, he disagreed with the denial of these claims in May 2012, and he was provided a SOC pertaining to these issues in January 2014.  In his February 2014 substantive appeal, the Veteran requested a Board hearing at a local VA office. 

In May 2014, the RO certified these claims to the Board.  In letters of August 2014, November 2014, and February 2015, the RO notified him that he remained on the list of people awaiting a hearing before the Board.  In April 2015, the Veteran responded that he wanted a videoconference hearing. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Board finds that these issues should be remanded in order to schedule the Veteran for a Board hearing.  These issues were later be decided by the Veterans Law Judge assigned to that hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation folder, and associate it with the claims file. 

2. Then, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).

3. Provide the Veteran with a SOC as to the issue of entitlement to an increased rating for service-connected major depressive disorder.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed with respect to this issue, the claim must not be certified to the Board.

4. With regard to the Veteran's sleep apnea and erectile dysfunction claims, schedule the Veteran for a videoconference hearing before a VLJ.  Provide him and his representative reasonable advance written notice of the date, time, and location of her requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


